Citation Nr: 0010163	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




FINDINGS OF FACT

1.  In August 1999, the Board issued a decision denying the 
veteran's appeal for an increased rate of SMC under 
38 U.S.C.A. § 1114.

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).

3.  On October 25, 1999, the veteran's wife notified the 
Court that the veteran had died on October [redacted], 1999.

4.  In November 1999, the Court entered an order vacating the 
Board's August 1999 decision, and dismissing the appeal to 
the Court, by reason of the veteran's death.


CONCLUSION OF LAW

As a result of the death of the veteran, the Board does not 
have jurisdiction to adjudicate the merits of this appeal.  
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999, the Board issued a decision denying the 
veteran's appeal for an increased rate of SMC under 
38 U.S.C.A. § 1114.  He appealed that decision to the Court.  
Subsequently, however, on October 25, 1999, the veteran's 
wife notified the Court that the veteran had died on October 
4, 1999.  As a result, the Court entered an order in November 
1999 vacating the Board's August 1999 decision, and 
dismissing the appeal to the Court, relying on Landicho v. 
Brown, 7 Vet. App. 42, 44 (1994).

The effect of the Court's November 1999 order is to once 
again place the veteran's appeal before the Board.  In this 
regard, the Board notes that, as a matter of law, veterans' 
claims for benefits under chapter 11 of title 38, United 
States Code, do not survive their deaths.  See, e.g., Richard 
ex rel. Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 
1998); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996).  Consequently, the veteran's appeal has become moot 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In reaching this determination, the Board intimates no 
opinion as to the underlying merits of this appeal, or of any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


